Deutsche Bank Natl. Trust Co. v Abdan (2015 NY Slip Op 06775)





Deutsche Bank Natl. Trust Co. v Abdan


2015 NY Slip Op 06775


Decided on September 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
BETSY BARROS, JJ.


2014-03832
 (Index No. 30549/11)

[*1]Deutsche Bank National Trust Company, etc., respondent, 
vRachel Abdan, appellant, et al., defendants.


Menashe & Associates, LLP, Montebello, N.Y. (Chezki Menashe of counsel), for appellant.
Knuckles, Komosinski & Elliott, LLP, Elmsford, N.Y. (Michel Lee of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Rachel Abdan appeals from a judgment of foreclosure and sale of the Supreme Court, Rockland County (Kelly, J.), dated September 4, 2013, which, upon an order of the same court dated November 5, 2012, granting that branch of the plaintiff's motion which was for summary judgment on the complaint insofar as asserted against her, among other things, directed the sale of the subject premises.
ORDERED that the judgment is affirmed, with costs.
"Generally, in moving for summary judgment in an action to foreclose a mortgage, a plaintiff establishes its prima facie case through the production of the mortgage, the unpaid note, and evidence of default. When, however, the defendant has placed standing in issue, the plaintiff must establish proper standing as part of its prima facie case" (Plaza Equities, LLC v Lamberti, 118 AD3d 688, 689 [citations omitted]).
Here, in support of that branch of its motion which was for summary judgment on the complaint insofar as asserted against the defendant Rachel Abdan, the plaintiff produced the mortgage, the unpaid note, and evidence of default. The plaintiff also established that it had standing to commence this action by submitting the affidavit of a vice-president of the plaintiff's loan servicer, which established that the plaintiff had physical possession of the note prior to the commencement of this action (see Aurora Loan Servs., LLC v Taylor, 25 NY3d 355;Wells Fargo Bank, N.A. v Arias, 121 AD3d 973, 974; Kondaur Capital Corp. v McCary, 115 AD3d 649, 650). In opposition, Abdan failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted that branch of the plaintiff's motion which was for summary judgment on the complaint insofar as asserted against Abdan.
RIVERA, J.P., DICKERSON, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court